DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive.
Regarding the drawings:
Examiner enters the drawing amendments of 12/28/2021.  The drawings indicate the base 83a with top side 83d and bottom side 83e in figures 13a-14g.  Examiner thanks applicant for this clarification.  
Regarding 112a and 112b rejections:
Examiner thanks applicant for the clarifications to the specification and drawings to clarify applicant’s claim language.  
Regarding 103 rejection:
Applicant asserts Tawil does not have a cavity with an upper surface defined by the bottom side of the base, and that “a cavity would serve no function”.  This assertion was made in the arguments of 8/25/2021 and answered in final of 9/28/2021.  
Applicant asserts that Tawil does not disclose an enclosed cavity.  Examiner notes that it is shown in figures 13-18.  Applicant asserts Tawil figures 13-18 do not show “a cavity…underneath the head mounting area and having an upper surface defined by the bottom side of the base of the head mounting area, a lower surface substantially parallel thereto and sidewalls separating the upper and lower surfaces.”  Examiner notes that this is clearly shown in figure 15, and annotated in the action of 9/28/2021, and included below.  
.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Examiner believes many of the figures in figures 8a-12i are cross sectional views.  If this is the case, please see 37 CFR 1.84(h)3 for cross hatching instructions and indicating where the cross section takes place.  Examiner also notes that these figures are believed to include the top side 83d, bottom side 83e, the post 24, which applicant has not labeled.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over 5456095 Tawil.  
Regarding claim 1, Tawil discloses a ring assembly comprising: 

    PNG
    media_image1.png
    324
    579
    media_image1.png
    Greyscale
a shank 6 including a band (figure 1) comprising a head mounting area (top half, figure 1) in the upper surface of the band, wherein the head mounting area comprises a base (surface 10) with a top side and a plurality of sidewalls 20; 
a cavity 7 defined within the band underneath the base of the head mounting area and having an upper surface 13 defined by the bottom side of the base of the head mounting area, a lower surface 14 substantially parallel thereto and sidewalls separating the upper 13 and lower 14 surfaces (figure 9);

    PNG
    media_image2.png
    293
    586
    media_image2.png
    Greyscale
a keyhole aperture (opening to cavity 7 with grooves 12) in the base of the head mounting area defining an entrance to said cavity 7 through the upper surface thereof; 
a head (figure 2) configured to be mounted within the head mounting area, 
wherein the post 2 consists essentially of one or more protruding keys 8 dimensioned to align with and pass through a corresponding opening in the keyhole aperture, after which rotation of the post 2 relative to the shank 6 rotates the keys 8 out of alignment with the aperture to engage the upper and lower surfaces of the cavity (groove is L shaped, which requires rotation out of alignment with the opening), and 
wherein the keys 8 are further dimensioned to match the inner dimensions of the upper and lower surfaces and walls of the cavity and provide a secure temporary attachment of the head to the band (column 4, line 7, makes a friction fit).
Tawil figure 1 does not disclose the cavity/base area has a top and bottom sides; Tawil figure 1 discloses the cavity has an upper and circumferential side, like a cup. 
Tawil figures 13-18 discloses the use of a post with two keys that are extended through a keyhole into a cavity (best shown in figure 15 above) that has a top and bottom side.
It would have been obvious to one of ordinary skill in the art at the time of the invention to enclose the cavity of Tawil figure 1, as suggested by Tawil figures 13-18, since enclosing the cavity of figure 1 provides a smooth surface to engage the user’s skin.  Examiner contends that a wider flat surface in figures 13-18, rather than merely the edges of the empty cavity of figure 1, would present a more comfortable surface during application, wearing, and removal, of the ring of Tawil.  The presence of an open cavity or a closed cavity, both known in Tawil, does not affect the form, function, or use, of the ring attachment mechanism of figure 1.  Examiner contends that these (having a bottom surface in this connection method and not having a bottom surface in this connection method) are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

Regarding claim 16, Tawil discloses the ring assembly of claim 1, wherein the upper surface includes a camming surface (detent 19).  

Regarding claim 17, Tawil discloses the ring assembly of claim 1, wherein the upper surface includes a raised projection (the pointy corner between indicator 13 and indicator 19 in figure 9, one per channel, which makes the “upper surface” have more than one projection).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tawil as applied to claim 1 above, and further in view of 2017/0095971 Pullini.
Regarding claim 12, Tawil discloses the device of claim 1, wherein the key on the post of Tawil engages a detent to frictionally engage the key 8 and the lower surface.  Tawil disclose not disclose the use of “stippling” to frictionally engage the key to the lower surface.
Pullini discloses the use of “uneven surfaces” 30 to frictionally connect two parts (figure 5).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a texture of Pullini on the surfaces of Tawil, in order to further frictionally engage the key of Tawil to the surface of Tawil in a frictional manner, as desired by Tawil.  Examiner contends that the “uneven surface” of Pullini and the detent of Tawil are functional equivalents, in keeping the key 8 in a particular rotational position to prevent it from being inadvertently removed.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that mere duplication of parts for the same function has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI) (b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M MORGAN/Primary Examiner, Art Unit 3677